DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the computer-implemented method for detecting and/or predicting cognitive pathologies of the brain in a patient and the device for detecting and predicting cognitive pathologies of the brain in a patient must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 1, 4, and 6-8 are objected to because of the following informalities:  
Claim 1 uses the phrases “the said whole duration,” “the global field power,” “the subsequent stimulus,” and “the brain” without providing antecedent basis. 
Claim 4 uses the phrase “claims 1” erroneously, it is suggested this be rewritten to say “claim 1.” Claim 4 also uses the abbreviations “MRI” and “MEG” without providing antecedent basis or enclosing the abbreviations within parentheses. It is suggested that these abbreviations be rewritten to say “magnetic resonance imaging (MRI)” and “magnetoencephalography (MEG),” respectively.
Claim 6 also uses the abbreviations “SOA” and “ISI” without enclosing the abbreviations within parentheses. It is suggested that these abbreviations be rewritten to “(SOA)” and “(ISI),” respectively.
Claim 7 also uses the phrase “HRA-related” without providing antecedent basis for the abbreviation “HRA” or enclosing that abbreviation within parentheses. 
Claim 8 uses the phrases “the said whole duration,” “the global field power,” and “the brain” without providing antecedent basis.
Appropriate correction is required.
Claim Interpretation
	Claim 1 recites the limitations, “where c) if the 1st stimulus of a trial fulfills said specified criteria,” “if the 2nd stimulus also fulfils said specified criteria,” “if the 2nd stimulus does not fulfil said specified criteria,” etc. which may be construed as conditional limitations. Such conditional limitations may not be given a full weight in light of the decisions recited below.
	In the recent Ex parte Gopalan decision, the PTAB addressed a claim where all of the features were recited in a conditional manner. A first step of “identifying … an outlier” was performed if “traffic is outside of a prediction interval.” A second step of “identifying” was performed “only when a count of outliers … is greater than or equal to two, and exceeds an anomaly threshold.” These were the only two elements of the independent claim. Thus, if the traffic is never outside Gopalan’s prediction interval, then the steps of the method are never performed.
However, the PTAB distinguished Schulhauser and noted that this construction “would render the entire claim meaningless.” Gopalan at p. 5. The Board went on to state, “Although each of these steps is conditional, they are integrated into one method or path and do not cause the claim to diverge into two methods or paths, as in Schulhauser. Thus, we conclude that the broadest reasonable interpretation of claim 1 requires the performance of both steps…” Id. at p. 6.”
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are found in:
 Claim 8 which uses the phrase “a module for” repeatedly throughout. Each of these limitations is being interpreted under the provisions of 35 U.S.C. 112(f) because they use the nonce term “module.” This nonce term is then modified by functional language (e.g. “recording electro-encephalographic event-related potentials (ERP) data…,” “for averaging the signal resulting from the target related trials…,” etc.) without modification by sufficient structure, material or acts for performing the claimed functions.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 8 provides for a “[d]evice for detecting and predicting cognitive pathologies of the brain in a patient, the device comprising: - i) a module for …” which, as described above, is being interpreted under 35 U.S.C. 112(f), and which has insufficient disclosure for a person having ordinary skill in the art to reasonably conclude that the Applicant had possession of the several “module[s]” at the date of filing. This is because the 
Claim 9 depends from claim 8 and is consequently rejected under 35 U.S.C 112(a) for the reasons discussed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 is indefinite to a person having ordinary skill in the art because of its recitation of the limitation in step “e)” providing for “distracter-related trials … in the Release trials.” This is because “distracted-related trial” is defined only as a subset of “Hold” trials in step “c)” as a trial in which the “1st stimulus … fulfills said specified criteria … [and wherein] the 2nd stimulus does not fulfil said specified criteria.” However, as discussed in claim 1, step c’, when the “1st stimulus of a trial does not fulfill said specific 
Similarly, claim 1 uses the phrase, “the individual differential spatial temporal pattern of the ERP signal,” without providing sufficient antecedent basis. For at least these reasons claim 1 is rendered indefinite under 35 U.S.C. 112(b).
Claim 3, uses the phrase "such as" which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the items." There is insufficient antecedent basis for this limitation in the claim. Particularly, it is unclear whether “the items” which are “presented” are presented to the subject or the user. Also, claim 5 uses the phrase "such as" which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Similarly, claim 5 uses the phrase "and the like" which renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Claim 7 recites the limitation " the individual differential spatial temporal pattern of the ERP signal." There is insufficient antecedent basis for this limitation in the claim. Also, claim 7 uses the phrase "for instance" which renders the claim indefinite because 

The dependent claims depends from claim 1 and are consequently rejected under 35 U.S.C. 112(b) for the reasons discussed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims recite using electro-encephalographic event-related potentials (ERP) data recorded from the patient during a plurality of interspersed Hold trials and Release trials to determine a probability of cognitive decline and/or diagnosing cognitive pathology in the patient.
The limitations of providing electro-encephalographic event-related potentials (ERP) data recorded from the patient during a plurality of interspersed Hold trials and Release trials (claim 1); recording electro-encephalographic event-related potentials (ERP) data from the patient during a plurality of interspersed Hold trials and Release trials (claim 8); averaging the signal resulting from the trials (claims 1 and 8); establishing an amplitude vs. time pattern of ERP (claims 1 and 8); comparing the said amplitude vs. time patterns of ERP signal amplitude with an equivalent ERP amplitude vs. time pattern obtained (claims 1 and 8); determining a probability of cognitive decline 
This judicial exception is not integrated into a practical application. Although the claims mention the electro-encephalographic event-related potentials (ERP) data recorded from the patient, no actual apparatus is being positively recited regarding where data is somehow being obtained (e.g. in the form of binary codes or printed on a paper). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Regarding the depending claims 2-7 and 9, they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the depending claims 2-7 and 9 are also found not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, C. D., et al. (2010). ERP Characterization of Sustained Attention Effects in Visual Lexical Categorization. PloS one, 5(3), e9892, 1-10 (hereinafter referred to as, “Martin”) in view of Shahaf (US 9,895,077 B2).
Regarding claim 1, Martin teaches a computer-implemented method (See Martin: Page 2 (stating that the, "present study addressed this issue using ERP measures") and Page 8 (specifying that, "Electrophysiological data were recorded from 64 Ag/AgCl electrodes .... at a sampling rate of 500 Hz, using SynAmpsTM amplifiers ... Signals were filtered on-line between 0.1 and 100 Hz. Impedances were kept below 20 kOhms. Continuous recordings were digitally band-pass filtered off-line in the interval [1-40] Hz. Eye blink artifacts were mathematically corrected based on a model artifact computed from a minimum of 50 individual artifacts in each participant using the procedure implemented in Scan 4.3 (NeuroscanTM, Inc., El Paso, TX, USA) and remaining artifacts were manually dismissed")) for detecting and/or predicting cognitive pathologies of the brain in a patient (See Martin: Page 2 (clarifying that the study, "tested if it is possible to tease apart, in the same experimental paradigm, sustained attention (stimulus actively processed versus passively perceived, e.g., [12]) and lexical categorization focus (focusing on different lexical categories of letter sequences, i.e., searching for words or pseudowords in a stream of letter sequences) and if these two types of cognitive processes interact or take place in the brain independently")) using the results of a "Hold" and "Release" (HR) process (See Martin: Page 1 (providing that the study, "investigated the interplay between attention and lexical processing using … the Hold/Release paradigm")) measured by an electroencephalography machine or other neurophysiological and brain imaging equipment and methods (See Martin: Page 8 (specifying that, "Electrophysiological data were recorded from 64 Ag/AgCl electrodes .... at a sampling rate of 500 Hz, using SynAmpsTM amplifiers ... Signals were filtered on-line between 0.1 and 100 Hz. Impedances were kept below 20 kOhms. Continuous recordings were digitally band-pass filtered off-line in the interval [1-40] Hz. Eye blink artifacts were mathematically corrected based on a model artifact computed from a minimum of 50 individual artifacts in each participant using the procedure implemented in Scan 4.3 (NeuroscanTM, Inc., El Paso, TX, USA) and remaining artifacts were manually dismissed")), wherein the "Hold" and "Release" process comprises a series of trials, each trial consisting in exposing the patient to a pair of successive stimuli, each stimulus meeting or not a specified criteria (See Martin: Page 8 (stating that the, "experiment was divided in two parts: (a) In the word task participants had to press a designated button for stimulus pairs comprising two real words ... and another button for every other combination ... [and] (b) In the pseudoword task, targets were stimulus pairs comprising two pseudowords (e.g., CTEME – ILSTE) as opposed to other combinations involving words ... Each participant performed both tasks and task order was counterbalanced between participants")) according to the following steps: a) specifying the patient which criteria shall meet a stimulus (See Martin: Page 8 (stating that the, "experiment was divided in two parts: (a) In the word task participants had to press a designated button for stimulus pairs comprising two real words ... and another button for every other combination")), b) exposing the patient to trials of the Hold and Release process in a serial manner (See Martin: Page 8 (stating that the, "experiment was divided in two parts: (a) In the word task participants had to press a designated button for stimulus pairs comprising two real words ... and another button for every other combination ... [and] (b) In the pseudoword task, targets were stimulus pairs comprising two pseudowords (e.g., CTEME – ILSTE) as opposed to other combinations involving words ... Each participant performed both tasks and task order was counterbalanced between participants ... Four blocks of 40 stimulus pairs (10 pairs of each category) were presented in each of the two tasks")), where c) if the 1st stimulus of a trial fulfills said specified criteria, the patient shall hold his/her attention to the subsequent stimulus of the current trial named Hold trial (See Martin: Page 8 (providing that for, "each trial ... (1) when the first item of a pair was congruent with the target category, participants had to sustain their attention and hold the lexical category of the first item of the pair in working memory until they could reach a decision about its congruency (hold condition)") and Page 2 (clarifying that, "Participants were asked to decide whether visual stimuli presented in pairs pertained to a prespecified category ... when the first stimulus in a pair was congruent with the target category (e.g., a word), participants needed to sustain their attention in order to successfully process the second stimulus before making a decision (hold condition)")), and, if the 2nd stimulus also fulfils said specified criteria the trial is considered as a target-related trial whereas if the 2nd stimulus does not fulfil said specified criteria the trial is considered as a distracted-related trial (See Martin: Page 8 (providing that for, "each trial ... (1) when the first item of a pair was congruent with the target category, participants had to sustain their attention and hold the lexical category of the first item of the pair in working memory until they could reach a decision about its congruency (hold condition)") and Page 2 (clarifying that, "Participants were asked to decide whether visual stimuli presented in pairs pertained to a prespecified category ... when the first stimulus in a pair was congruent with the target category (e.g., a word), participants needed to sustain their attention in order to successfully process the second stimulus before making a decision (hold condition)"); Table 1 (comparing rows 1 and 2 of the "Item 1" and "Item 2" column for the "Task" named "press A for each pair of words, B in any other case")), c') if the 1st stimulus of a trial does not fulfill said specific criteria, the patient shall release his/her attention and disregard the subsequent stimulus of the current trial named Release trial (See Martin: Page 8 (providing that for, "each trial ... (2) When the first item of a pair was incongruent with the target category, participants could respond ‘‘no’’ immediately without waiting for the second item (release condition)") and Page 2 (clarifying that, "Participants were asked to decide whether visual stimuli presented in pairs pertained to a prespecified category ... [and when] the first item was incongruent with the target category, participants did not need to fully process the second stimulus and could make a decision and respond immediately because the stimulus pair as a whole could never be a target (release condition)")), wherein the computer-implemented method comprises the steps of d) providing electro-encephalographic event-related potentials (ERP) data recorded from the patient during a plurality of interspersed Hold trials and Release trials (See Martin: Page 2 (stating that the, "present study addressed this issue using ERP measures"), Page 8 (providing that, "Four blocks of 40 stimulus pairs (10 pairs of each category) were presented in each of the two tasks"), and Page 8 (specifying that, "Electrophysiological data were recorded from 64 Ag/AgCl electrodes .... at a sampling rate of 500 Hz, using SynAmpsTM amplifiers ... Signals were filtered on-line between 0.1 and 100 Hz. Impedances were kept below 20 kOhms. Continuous recordings were digitally band-pass filtered off-line in the interval [1-40] Hz. Eye blink artifacts were mathematically corrected based on a model artifact computed from a minimum of 50 individual artifacts in each participant using the procedure implemented in Scan 4.3 (NeuroscanTM, Inc., El Paso, TX, USA) and remaining artifacts were manually dismissed")) e) averaging the signal resulting (See Martin: Page 3 (providing in the section titled "ERPs elicited by the first item of a pair" that the, "P1 elicited by the first item peaked at 93±12 ms on average ... [and the] P3 was maximal over the centroparietal region and peaked at 467±45 ms on average in hold and at 497±59 ms on average in release" and in the section titled "ERPs elicited by the second item of a pair" that the, "first positive component (P1’) after the onset of the second item peaked at 85±12 ms on average ... [and the] P3’, maximal over centroparietal region, peaked at 447±73 ms on average in the hold condition and was absent in the release condition")) from the target-related trials and from the distracter-related trials recorded in the Hold trials and in the Release trials respectively (See Martin: Page 3 (clarifying in the section titled "ERPs elicited by the first item of a pair" that the, "negative variation before the presentation of the second item was significantly larger in amplitude in the word than pseudoword task ... and in hold than release ... without an interaction" and in the section titled "ERPs elicited by the second item of a pair" that, "after the presentation of the second item of a pair, P1’, N1’ and P3’ latencies and mean amplitudes were unaffected by lexical categorization focus (i.e., by the lexical status of the target). When processing of the second item of a pair was not required (release condition), the P1’ event tended to be wider and delayed, the N1’ event was significantly delayed and smaller and no P3’ event was observed") and Page 8 (clarifying that the study, "observed a negative variation in the interval between items 1 and 2 (Figure 5). This variation was significantly larger in hold than release … in the present study as in Go/No-go experiments, the negative variation in the interval between items 1 and 2 can be interpreted as a correlate of sustained attention load"); Fig. 4 (highlighting the, "Negative variation"), Fig. 5 (focusing on the, "Event-related potential results elicited by the second item of a pair")), f) establishing an amplitude vs. time pattern of ERP resulting from the signal averaging results (See Martin: Page 3 (stating that the, "P1 elicited by the first item peaked at 93±12 ms on average (Figure 3). This peak was significantly more pronounced over the right than the left parietooccipital scalp (F[1,15] = 9.11; p,.01). Latency and mean amplitude of the P1 were unaffected by lexical categorization focus (latency: F,1; p = .57; mean amplitude: F,1; p= .37) or sustained attention (latency: F,1; p = .43; mean amplitude: F[1,15] = 3.9; p = .07)"); Figs. 2-5), g) comparing the said amplitude vs. time patterns of ERP signal amplitude with an equivalent ERP amplitude vs. time pattern obtained in similar Hold and Release trials (See Martin: Page 3 (discussing Figure 2, particularly clarifying that, "Three main peaks were observed in the [0–700] ms time window after the first and second stimuli. The P1/N1 complex was observed over bilateral parietooccipital regions and a P3 event was observed over the centroparietal region (see Figure 2). Moreover, we found a slow negativity over centroparietal region between 600 and 800 ms in the hold condition for both word and pseudoword tasks (see arrow over centroparietal region on figure 3) and a N2 event over frontocentral region in the word task – release condition (see frontocentral region on figure 2a)"); Figs. 2-5) … when, for the comparison between Hold and Release trials (See Martin: Page 3 (discussing Figure 2, particularly clarifying that, "Three main peaks were observed in the [0–700] ms time window after the first and second stimuli. The P1/N1 complex was observed over bilateral parietooccipital regions and a P3 event was observed over the centroparietal region (see Figure 2). Moreover, we found a slow negativity over centroparietal region between 600 and 800 ms in the hold condition for both word and pseudoword tasks (see arrow over centroparietal region on figure 3) and a N2 event over frontocentral region in the word task – release condition (see frontocentral region on figure 2a)"); Figs. 2-5) the individual differential spatial temporal pattern of the ERP signal (See Martin: Page 3 (discussing Figure 2, particularly clarifying that, "Three main peaks were observed in the [0–700] ms time window after the first and second stimuli. The P1/N1 complex was observed over bilateral parietooccipital regions and a P3 event was observed over the centroparietal region (see Figure 2). Moreover, we found a slow negativity over centroparietal region between 600 and 800 ms in the hold condition for both word and pseudoword tasks (see arrow over centroparietal region on figure 3) and a N2 event over frontocentral region in the word task – release condition (see frontocentral region on figure 2a)"), and Page 9 (clarifying that individual, "difference waveforms and grand-average waveforms were then derived from individual ERPs"); Figs. 2-5), including the global field power (See Martin: Page 9 (stating that, "ERP peak search was confined to specific intervals on the basis of the main components identified on the Mean Global Field Power of all 64 electrodes")), over a continuous duration covering at least 30 ms of the said whole duration (See Martin: Page 9 (providing that the peaks, "elicited by the first item of a pair were detected in the following intervals: 60 to 114 ms for the P1, 114 to 170 ms for the N1, 250 to 350 ms for the N2 and 370 to 590 ms for the P3. For the second item of a pair, search intervals were 60 to 110 ms for the P1, 110 to 156 ms for the N1 and 310 to 560 ms for the P3 (in reference to the onset of the second stimulus)")), and therefore substantially what is taught by claim 1. However, Martin fails to teach wherein comparing the said amplitude vs. time patterns of ERP signal amplitude with an equivalent ERP amplitude vs. time pattern obtained in similar Hold and Release trials in a normative population of healthy participants named normative mean data, and h) determining a probability of cognitive decline and/or diagnosing cognitive pathology in the patient … differs significantly from the normative mean data, said significance consisting in individual values of the patient differing from the mean of the normative population by 2 standard-deviations and in at least 50% of the recorded ERP data. Nevertheless, Shahaf teaches comparison in a normative population of healthy participants named normative mean data (See Shahaf: Col. 28 Lines 16-40 (stating that the, "BNA [Brain Network Activity] pattern similarity can be used as a classification score which describes, quantitatively, the membership level of the subject to the respective group. This embodiment is particularly useful when more than one subject-specific BNA patterns are constructed for the same subject using different group data, wherein the classification score can be used to assess the membership level of the subject to each of the groups ... The above procedure for calculating the similarity can be performed both for the comparison between the subject specific BNA pattern 20 and a BNA pattern annotated as abnormal, and for the comparison between the subject specific BNA pattern 20 and a BNA pattern annotated as normal")), and h) determining a probability of cognitive decline and/or diagnosing cognitive pathology in the patient (See Shahaf: Col. 28, Lines 24-34 (specifying that the, "similarity can be expressed as a continuous or dis-crete variable. In various exemplary embodiments of the invention the similarity is a non-binary number. In other words, rather than determining whether the two BNA [Brain Network Activity] patterns are similar or dissimilar, the method calculates the degree by which the two BNA patterns are similar or dissimilar. For example, the similarity can be expressed as percentage, as a non-integer number between O and 1 (e.g., 0 corresponding to complete dissimilarity and 1 corresponding to comparison between a BNA pattern and itself), and the like") and Col. 28, Lines 51-64 (stating that the, "extracted information pertains to the likelihood of abnormal brain function for the subject. Additionally, the BNA pattern comparison can optionally and preferably be used for extracting prognostic information. For example, BNA pattern 20 can be compared to a baseline annotated BNA pattern that characterizes a group of subject all suffering from the same abnormal brain function with similar rehabilitation history, wherein the baseline annotated BNA pattern is constructed from neurophysiological data acquired at the beginning of the rehabilitation process. The similarity level between BNA pattern 20 and that baseline annotated BNA pattern can be used as a prognosis indicator for the particular abnormal brain function and the particular rehabilitation process")), differs significantly from the normative mean data, said significance consisting in individual values of the patient differing from the mean of the normative population by 2 standard-deviations and in at least 50% of the recorded ERP data (See Shahaf: Col. 46, Lines 28-31 (providing that, "mean and standard deviation (SD) of each ADHD index were then computed within each group separately. A subject in which all three ADHD indices were outside the range of mean±2 SD was identified as an outlier")).
The teachings of Martin and Shahaf are considered to be analogous to the claimed invention because they are in the same field of using electroencephalography (EEG) data for the analysis of cognitive function. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to modify the method as found in the combination of references as outlined above to include a comparison of the data to a normative population for the purpose of diagnosing a patient based on a significant difference from the normative data as taught by Shahaf because Shahaf provides in Col. 1, Lines 23-25 that, "[l]ittle is known about the mechanisms that allow the brain to selectively improve the neural representations of behaviorally important stimuli while ignoring irrelevant stimuli."
Regarding claim 2, Martin in view of Shahaf teaches the method according to claim 1 (See above discussion). Furthermore, Martin teaches, wherein steps c) to g) comprises establishing significant difference of ERPs between target-related and distracter-related trials in Hold condition in the patient (See Martin: Page 8 (clarifying that the study, "observed a negative variation in the interval between items 1 and 2 (Figure 5). This variation was significantly larger in hold than release … in the present study as in Go/No-go experiments, the negative variation in the interval between items 1 and 2 can be interpreted as a correlate of sustained attention load"); Fig. 4 (highlighting the, "Negative variation"), Fig. 5 (focusing on the, "Event-related potential results elicited by the second item of a pair")), and therefore substantially what is taught by claim 2. However, Martin fails to teach detecting as in h) the said difference being statistically set apart from a normative distribution. Nevertheless, Shahaf teaches detecting as in h) the said difference being statistically set apart from a normative distribution (See Shahaf: Col. 46, Lines 28-31 (providing that, "mean and standard deviation (SD) of each ADHD index were then computed within each group separately. A subject in which all three ADHD indices were outside the range of mean±2 SD was identified as an outlier")).
Regarding claim 5, Martin in view of Shahaf teaches the method according to claim 1 (See above discussion), and therefore substantially what is taught by claim 5. Furthermore, Martin teaches wherein the items are presented in a digitized format such as auditory, visual and the like (See Martin: Page 8 (providing that four, "blocks of 40 stimulus pairs (10 pairs of each category) were presented in each of the two tasks. The stimuli were displayed at fixation for 100 ms separated by a 620 ms pause (blank screen)")).
Regarding claim 6, Martin in view of Shahaf teaches the method according to claim 1 (See above discussion), and therefore substantially what is taught by claim 6. Furthermore, Martin teaches the method further comprising distributing over time both (See Martin: Page 2 (clarifying that reaction, "times in the hold condition were calculated from the onset of the second item of each pair, i.e. 720 ms after the onset of the first item"); see also Colman, A. (2008). stimulus onset asynchrony. In A Dictionary of Psychology. : Oxford University Press. Retrieved 22 Feb. 2022 (defining stimulus onset asynchrony as the, “time interval between the beginning of one stimulus and the beginning of another”), and the stimuli within a given trial according to named Inter Stimulus Interval ISI (See Martin: Page 8 (providing that, "Further studies will specify the effects of inter-stimulus interval")). However, Martin fails to teach the method as a function of the type of patients and the pathology tested. Nevertheless, Shahaf teaches the method as a function of the type of patients and the pathology tested (See Shahaf: Col. 4, Lines 44-46 (providing that the, "method comprises constructing several BNA patterns corresponding to different time intervals, and displaying the BNA patterns on a time axis"), Col. 3, Lines 52-55 (designating that, "at least one BNA pattern annotated as abnormal comprises at least one BNA pattern annotated as corresponding to an attention deficit hyperactivity disorder (ADHD)"), and Col. 3, Lines 56-59 (stating that, "at least one BNA pattern annotated as abnormal comprises at least one BNA pattern annotated as corresponding to Alzheimer's disease (AD)")).
Regarding claim 7, Martin in view of Shahaf teaches the method according to claim 1 (See above discussion), and therefore substantially what is taught by claim 7. Furthermore, Martin teaches wherein the criteria are chosen among verbal, for instance a word or a pseudo-word, or non-verbal auditory or visual, or any other type of stimuli (See Martin: Abs. (clarifying that participants, "had to decide whether visual stimuli presented in pairs pertained to a pre-specified category (lexical categorization focus on word or pseudoword pairs)")). 
Regarding claim 8, Martin teaches a device for detecting and predicting cognitive pathologies of the brain in a patient (See Martin: Page 2 (clarifying that the study, "tested if it is possible to tease apart, in the same experimental paradigm, sustained attention (stimulus actively processed versus passively perceived, e.g., [12]) and lexical categorization focus (focusing on different lexical categories of letter sequences, i.e., searching for words or pseudowords in a stream of letter sequences) and if these two types of cognitive processes interact or take place in the brain independently")), the device comprising: - i) a module for recording electro-encephalographic event-related potentials (ERP) data (See Martin: Page 8 (specifying that, "Electrophysiological data were recorded from 64 Ag/AgCl electrodes .... at a sampling rate of 500 Hz, using SynAmpsTM amplifiers ... Signals were filtered on-line between 0.1 and 100 Hz. Impedances were kept below 20 kOhms. Continuous recordings were digitally band-pass filtered off-line in the interval [1-40] Hz. Eye blink artifacts were mathematically corrected based on a model artifact computed from a minimum of 50 individual artifacts in each participant using the procedure implemented in Scan 4.3 (NeuroscanTM, Inc., El Paso, TX, USA) and remaining artifacts were manually dismissed")) from the patient during a plurality of interspersed Hold trials and Release trials (See Martin: Page 1 (providing that the study, "investigated the interplay between attention and lexical processing using … the Hold/Release paradigm") and Page 8 (stating that the, "experiment was divided in two parts: (a) In the word task participants had to press a designated button for stimulus pairs comprising two real words ... and another button for every other combination ... [and] (b) In the pseudoword task, targets were stimulus pairs comprising two pseudowords (e.g., CTEME – ILSTE) as opposed to other combinations involving words ... Each participant performed both tasks and task order was counterbalanced between participants ... Four blocks of 40 stimulus pairs (10 pairs of each category) were presented in each of the two tasks")); - ii) a module for averaging the signal resulting (See Martin: Page 3 (providing in the section titled "ERPs elicited by the first item of a pair" that the, "P1 elicited by the first item peaked at 93±12 ms on average ... [and the] P3 was maximal over the centroparietal region and peaked at 467±45 ms on average in hold and at 497±59 ms on average in release" and in the section titled "ERPs elicited by the second item of a pair" that the, "first positive component (P1’) after the onset of the second item peaked at 85±12 ms on average ... [and the] P3’, maximal over centroparietal region, peaked at 447±73 ms on average in the hold condition and was absent in the release condition")) from the target-related trials and from the distracter-related trials recorded in the Hold trials and in the Release trials respectively (See Martin: Page 3 (clarifying in the section titled "ERPs elicited by the first item of a pair" that the, "negative variation before the presentation of the second item was significantly larger in amplitude in the word than pseudoword task ... and in hold than release ... without an interaction" and in the section titled "ERPs elicited by the second item of a pair" that, "after the presentation of the second item of a pair, P1’, N1’ and P3’ latencies and mean amplitudes were unaffected by lexical categorization focus (i.e., by the lexical status of the target). When processing of the second item of a pair was not required (release condition), the P1’ event tended to be wider and delayed, the N1’ event was significantly delayed and smaller and no P3’ event was observed") and Page 8 (clarifying that the study, "observed a negative variation in the interval between items 1 and 2 (Figure 5). This variation was significantly larger in hold than release … in the present study as in Go/No-go experiments, the negative variation in the interval between items 1 and 2 can be interpreted as a correlate of sustained attention load"); Fig. 4 (highlighting the, "Negative variation"), Fig. 5 (focusing on the, "Event-related potential results elicited by the second item of a pair")); - iii) a module for establishing an amplitude vs. time pattern of ERP resulting from the signal averaging results (See Martin: Page 3 (stating that the, "P1 elicited by the first item peaked at 93±12 ms on average (Figure 3). This peak was significantly more pronounced over the right than the left parietooccipital scalp (F[1,15] = 9.11; p,.01). Latency and mean amplitude of the P1 were unaffected by lexical categorization focus (latency: F,1; p = .57; mean amplitude: F,1; p= .37) or sustained attention (latency: F,1; p = .43; mean amplitude: F[1,15] = 3.9; p = .07)"); Figs. 2-5), - iv) a module for comparing the said amplitude vs. time patterns of ERP signal amplitude with an equivalent ERP amplitude vs. time pattern obtained in similar Hold and Release trials (See Martin: Page 3 (discussing Figure 2, particularly clarifying that, "Three main peaks were observed in the [0–700] ms time window after the first and second stimuli. The P1/N1 complex was observed over bilateral parietooccipital regions and a P3 event was observed over the centroparietal region (see Figure 2). Moreover, we found a slow negativity over centroparietal region between 600 and 800 ms in the hold condition for both word and pseudoword tasks (see arrow over centroparietal region on figure 3) and a N2 event over frontocentral region in the word task – release condition (see frontocentral region on figure 2a)"); Figs. 2-5) … when, for the comparison between Hold and Release trials (See Martin: Page 3 (discussing Figure 2, particularly clarifying that, "Three main peaks were observed in the [0–700] ms time window after the first and second stimuli. The P1/N1 complex was observed over bilateral parietooccipital regions and a P3 event was observed over the centroparietal region (see Figure 2). Moreover, we found a slow negativity over centroparietal region between 600 and 800 ms in the hold condition for both word and pseudoword tasks (see arrow over centroparietal region on figure 3) and a N2 event over frontocentral region in the word task – release condition (see frontocentral region on figure 2a)"); Figs. 2-5), the individual differential spatial temporal pattern of the ERP signal (See Martin: Page 3 (discussing Figure 2, particularly clarifying that, "Three main peaks were observed in the [0–700] ms time window after the first and second stimuli. The P1/N1 complex was observed over bilateral parietooccipital regions and a P3 event was observed over the centroparietal region (see Figure 2). Moreover, we found a slow negativity over centroparietal region between 600 and 800 ms in the hold condition for both word and pseudoword tasks (see arrow over centroparietal region on figure 3) and a N2 event over frontocentral region in the word task – release condition (see frontocentral region on figure 2a)"), and Page 9 (clarifying that individual, "difference waveforms and grand-average waveforms were then derived from individual ERPs"); Figs. 2-5), including the global field power (See Martin: Page 9 (stating that, "ERP peak search was confined to specific intervals on the basis of the main components identified on the Mean Global Field Power of all 64 electrodes")), over a continuous duration covering at least 30 ms of the said whole duration (See Martin: Page 9 (providing that the peaks, "elicited by the first item of a pair were detected in the following intervals: 60 to 114 ms for the P1, 114 to 170 ms for the N1, 250 to 350 ms for the N2 and 370 to 590 ms for the P3. For the second item of a pair, search intervals were 60 to 110 ms for the P1, 110 to 156 ms for the N1 and 310 to 560 ms for the P3 (in reference to the onset of the second stimulus)")), and therefore substantially what is taught by claim 8. However, Martin fails to teach wherein a module for comparing the said amplitude vs. time patterns of ERP signal amplitude with an equivalent ERP amplitude vs. time pattern obtained in similar Hold and Release trials in a normative population of healthy participants named normative mean data; - v) a module for diagnosing cognitive pathology in the patient … differs significantly from the normative mean data, said significance consisting in individual values of the patient differing from the mean of the normative population by 2 standard-deviations and in at least 50% of the recorded ERP data. Nevertheless, Shahaf teaches comparison in a normative population of healthy participants named normative mean data (See Shahaf: Col. 28 Lines 16-40 (stating that the, "BNA [Brain Network Activity] pattern similarity can be used as a classification score which describes, quantitatively, the membership level of the subject to the respective group. This embodiment is particularly useful when more than one subject-specific BNA patterns are constructed for the same subject using different group data, wherein the classification score can be used to assess the membership level of the subject to each of the groups ... The above procedure for calculating the similarity can be performed both for the comparison between the subject specific BNA pattern 20 and a BNA pattern annotated as abnormal, and for the comparison between the subject specific BNA pattern 20 and a BNA pattern annotated as normal")); - v) a module for diagnosing cognitive pathology in the patient (See Shahaf: Col. 28, Lines 24-34 (specifying that the, "similarity can be expressed as a continuous or dis-crete variable. In various exemplary embodiments of the invention the similarity is a non-binary number. In other words, rather than determining whether the two BNA [Brain Network Activity] patterns are similar or dissimilar, the method calculates the degree by which the two BNA patterns are similar or dissimilar. For example, the similarity can be expressed as percentage, as a non-integer number between O and 1 (e.g., 0 corresponding to complete dissimilarity and 1 corresponding to comparison between a BNA pattern and itself), and the like") and Col. 28, Lines 51-64 (stating that the, "extracted information pertains to the likelihood of abnormal brain function for the subject. Additionally, the BNA pattern comparison can optionally and preferably be used for extracting prognostic information. For example, BNA pattern 20 can be compared to a baseline annotated BNA pattern that characterizes a group of subject all suffering from the same abnormal brain function with similar rehabilitation history, wherein the baseline annotated BNA pattern is constructed from neurophysiological data acquired at the beginning of the rehabilitation process. The similarity level between BNA pattern 20 and that baseline annotated BNA pattern can be used as a prognosis indicator for the particular abnormal brain function and the particular rehabilitation process")) … differs significantly from the normative mean data, said significance consisting in individual values of the patient differing from the mean of the normative population by 2 standard-deviations and in at least 50% of the recorded ERP data (See Shahaf: Col. 46, Lines 28-31 (providing that, "mean and standard deviation (SD) of each ADHD index were then computed within each group separately. A subject in which all three ADHD indices were outside the range of mean±2 SD was identified as an outlier")).
The teachings of Martin and Shahaf are considered to be analogous to the claimed invention because they are in the same field of using electroencephalography (EEG) data for the analysis of cognitive function. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to modify the device as found in the combination of references as outlined above to include a comparison of the data to a normative population for the purpose of diagnosing a patient based on a significant difference from the normative data as taught by Shahaf because Shahaf provides in Col. 1, Lines 23-25 that, "[l]ittle is known about the mechanisms that allow the brain to selectively improve the neural representations of behaviorally important stimuli while ignoring irrelevant stimuli."
Regarding claim 9, Martin in view of Shahaf teaches the device according to claim 8 (See above discussion), and therefore substantially what is taught by claim 9. (See Martin: Page 8 (specifying that, "Electrophysiological data were recorded from 64 Ag/AgCl electrodes .... at a sampling rate of 500 Hz, using SynAmpsTM amplifiers ... Signals were filtered on-line between 0.1 and 100 Hz. Impedances were kept below 20 kOhms. Continuous recordings were digitally band-pass filtered off-line in the interval [1-40] Hz. Eye blink artifacts were mathematically corrected based on a model artifact computed from a minimum of 50 individual artifacts in each participant using the procedure implemented in Scan 4.3 (NeuroscanTM, Inc., El Paso, TX, USA) and remaining artifacts were manually dismissed") and Page 8 (providing that four, "blocks of 40 stimulus pairs (10 pairs of each category) were presented in each of the two tasks. The stimuli were displayed at fixation for 100 ms separated by a 620 ms pause (blank screen)")).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Shahaf, as applied to claims 1, 2, and 5-9 above, further in view of Gevins (US 2003/0013981 A1).
Regarding claim 3, Martin in view of Shahaf teaches the method according to claim: 1 (See above discussion), and therefore substantially what is taught by claim 3. Furthermore, Martin teaches wherein steps c) to h) comprises repetitively measuring the patient's brain activity (See Martin: Page 8 (specifying that, "Electrophysiological data were recorded from 64 Ag/AgCl electrodes .... at a sampling rate of 500 Hz, using SynAmpsTM amplifiers ... Signals were filtered on-line between 0.1 and 100 Hz. Impedances were kept below 20 kOhms. Continuous recordings were digitally band-pass filtered off-line in the interval [1-40] Hz. Eye blink artifacts were mathematically corrected based on a model artifact computed from a minimum of 50 individual artifacts in each participant using the procedure implemented in Scan 4.3 (NeuroscanTM, Inc., El Paso, TX, USA) and remaining artifacts were manually dismissed")). However, Martin in view of Shahaf fail to teach using Electroencephalography (EEG) signal other than ERPs, such as time-frequency analyses. Nevertheless, Gevins teaches using Electroencephalography (EEG) signal other than ERPs, such as time-frequency analyses (See Gevins: Para. 0145 (clarifying that the, "output from the algorithm is the composite of three sub indices ... [including the] Neurophysiological Cognitive sub index incorporates attention-related EEG variables recorded during task performance ( e.g. ... spectral measures of task load-related EEG modulation) ... [and the] Neurophysiological Alertness sub index incorporates alertness-related physiological variables (e.g. measures of low frequency EEG activity and slow, rolling eye movement activity) recorded during passive resting conditions")).
Regarding claim 4, Martin in view of Shahaf teaches the method according to claims 1  (See above discussion), and therefore substantially what is taught by claim 4. However, Martin in view of Shahaf fails to teach wherein the brain imaging equipment and methods comprise MRI, MEG or near infrared spectroscopy. Nevertheless, Gevins teaches wherein the brain imaging equipment and methods comprise MRI (See Gevins: Claim 24, (stating in step (b) that, "measuring the subject's behavioral responses to the task, and associated brain function using functional magnetic imaging (fMRI), alone or in combination with EEG")), MEG or  (See Gevins: Claim 25, (stating in step (b) that, "measuring the subject's behavioral responses to the task, and associated brain function using magnetoencephalograms (MEG), alone or in combination with EEG")).
The teachings of Martin, Shahaf, and Gevins are considered to be analogous to the claimed invention because they are in the same field of using electroencephalography (EEG) data for the analysis of cognitive function. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to modify the method as found in the combination of references as outlined above to include signals other than ERPs and to use other brain imaging equipment and methods as taught by Gevins because Gevins provides in paragraph 0007 that the, "lack of suitable tests is a major barrier to long-term assessment of changes in an individual's fundamental neurocognitive functions. This assessment is of paramount importance in evaluating the success of a putative treatment for any form of condition affecting higher cognitive brain functions."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Colman, A. (2008). stimulus onset asynchrony. In A Dictionary of Psychology. : Oxford University Press. Retrieved 22 Feb. 2022 (providing a definition for the phrase, “stimulus onset asynchrony”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793